UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7185



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SHAUN A. BROOKS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
District Judge. (CR-00-7-2, CA-02-22-2)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaun A. Brooks, Appellant Pro Se. Sherry L. Muncy, OFFICE OF THE
UNITED STATES ATTORNEY, Clarksburg, West Virginia; Paul Thomas
Camilletti, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Shaun A. Brooks seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2000) motion. Brooks cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his    constitutional   claims   are   debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,         ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude Brooks has not made the requisite showing.        Accordingly,

we deny a certificate of appealability and dismiss the appeal.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                    2